                                Simpson Thacher & Bartlett                          LLP
                                                 425   LEXINGTON AVENUE
                                                NEW YORK, NY   10017-3954


                                                        TELEPHONE:
                                               FACSIMILE:   +1-212-455-2502



Direct Dial Number                                                                                          E-mail Address
+1-212-455-2310                                                                                         mstein@stblaw.com




            BY ECF

                                                             June 1, 2021
                                                                                      Application granted. The sentence is
            The Honorable Ronnie Abrams                                               adjourned to July 7, 2021 at 11:00 a.m.
            United States District Court Judge
            Southern District of New York                                             SO ORDERED.
            40 Foley Square
            New York, New York 10007                                        _______________________
                                                                            Ronnie Abrams, U.S.D.J.
            Re:      United States v. Cesar Cruz Vargas, S2 19 Cr. 635 (RA) June 2, 2021

            Dear Judge Abrams:

                   I write on behalf of my client, Cesar Cruz Vargas, with the consent of the Government,
            to respectfully request that Mr. Cruz’s sentencing, currently scheduled for June 18, 2021 at
            11:00 AM, be re-scheduled for a date after July, 4, 2021. We request this adjournment due to
            a conflict on the currently scheduled date.

                                                                              Respectfully submitted,

                                                                              /s/ Mark J. Stein

                                                                              Mark J. Stein

            cc:      AUSA Nicholas W. Chiuchiolo
                     AUSA Kyle A. Wirshba




  BEIJING     HONG KONG    HOUSTON    LONDON       LOS ANGELES       PALO ALTO    SÃO PAULO   TOKYO   WASHINGTON, D.C.
